Citation Nr: 0811977	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO. 04-29  254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983 and from October 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran's asthma is not manifested by Forced Expiratory 
Volume (FEV-1) of 40 to 55 percent predicated, or; FEV-
1/Forced Vital Capacity (FVC) of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three times per 
year) courses of systemic (oral or parenteral) 
corticosteroids.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
asthma have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.15, 4.96, 4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in August 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence she was expected 
to provide; and (4) requesting the veteran provide any 
evidence in her possession that pertains to her claim. 
Additionally, as discussed below, a March 2006 letter 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements are associated with the claims file. The veteran 
was afforded a VA examination. See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran. Additionally, the veteran must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life. As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

The veteran's claim for an increased rating was received in 
July 2002. In an August 2002 letter, the veteran was advised 
that in order for an increased rating to be granted, she 
would need to submit evidence of a greater level of 
disability than previous assessed in accordance with specific 
VA criteria for that disability. 

Subsequent to the denial of the veteran's claim for an 
increased rating in June 2003 (which set forth the rating 
criteria), the veteran was specifically informed of such 
rating criteria, as well as how the evidence of record did 
not substantiate her claim through the issuance of a 
Statement of the Case in March 2004; and Supplemental 
Statements of the Case dated in January 2005 and October 
2006. These were issued to the veteran after receipt of 
additional medical evidence by VA. 

Of particular note, the veteran was specifically notified 
that VA would evaluate a service-connected disorder by 
reference to a schedule for rating disorders, and that she 
had an additional opportunity to provide VA with information 
as to ongoing treatment, statements from employers and 
acquaintances; as well as any reports generated by the Social 
Security administration. The record also indicates that she 
was provided with a copy of the Board's remand action of 
April 2007, which also set forth the applicable rating 
criteria regarding the use of medications and physicians' 
visits. Following completion of the Board's remand 
directives, she was again advised through a November 2007 
Supplemental Statement of the Case as to the rating criteria 
and the evidence of record. 

Thus, the record shows that although the veteran was not 
specifically advised in accordance with Vazquez-Flores, it 
cannot be doubted that through multiple statements of the 
case, followed by a final readjudication of the claim in 
November 2007, a reasonable person would have known that 
evidence to show a worsening of the disorder within the 
parameters of the rating schedule and its impact on 
employment and daily life was necessary. See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim). Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
January 2005 supplemental statement of the case after the 
notice was provided. For these reasons, it is not prejudicial 
to the veteran for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication. 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The RO granted service connection for asthma in an initial 
August 2001 rating decision. At that time a 30 percent 
evaluation was assigned pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6602. In a June 2003 rating decision, 
and a subsequent November 2003 rating decision, the RO denied 
the veteran's request for an increased evaluation and 
continued the 30 percent disability rating. The veteran 
contends the current rating evaluation does not accurately 
reflect the severity of her disability. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

The veteran's service-connected bronchial asthma is evaluated 
under 38 C.F.R. § 4.96,. Diagnostic Code 6602. Under this 
provision, a 30 percent evaluation is warranted when there is 
evidence of a Forced Expiratory Volume at one second (FEV-1) 
of 56 to 70 percent of predicated value, or; FEV-1/Forced 
Vital Capacity (FVC) of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication is required. A 60 percent 
evaluation is warranted with an FEV-1 of 40 to 55 percent of 
predicated value, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. A 
100 percent evaluation is warranted for an FEV-1 of less than 
40 percent predicted, or; FEV-1/FVC of less than 40 percent; 
or more than one attack per week with episodes of respiratory 
failure or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications. The veteran is not required to meet each of the 
stated criteria in order for an increased rating to be 
assigned. Rather, she need only meet one criterion because 
the criteria are listed in the alternative. See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The evidence shows that in May 2003, the veteran was granted 
a 30 percent evaluation for bronchial asthma on the basis 
that she required daily inhalation or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication. 

The evidence of record consists of VA and private outpatient 
treatment records, VA examinations, and lay statements from 
the veteran and a friend. When the evidence of record is 
reviewed in light of the schedular criteria set forth above, 
the Board finds that the veteran is not shown to warrant a 
higher compensable evaluation of 30 percent for asthma.

In August 2002, a VA pulmonary function test reflected 83 
percent predicted on the FEV1 and 73 percent on the FEV1/FVC. 
Testing in May 2003 resulted in findings of FEV1 of 85 
percent predicted and 75 percent on FEv1/FVC. In April 2004, 
testing resulted in findings of 61 percent FEV1 and 70 
percent on FEV1-FVC. April 2005 testing resulted in findings 
of FEV1 of 74 percent and FEV1-FVC of 70 percent. 

In October 2002, the veteran had a VA outpatient examination 
where she was diagnosed with asthma, chronic allergic 
rhinitis, and obesity. She reported taking a Prednisone taper 
and antibiotics and was better until she went back to work. 

In July 2003, the veteran had a VA outpatient appointment and 
was assessed with an exacerbation of asthma. The veteran 
complained of shortness of breath with exertion. She reported 
being compliant with medication and inhalers. She received a 
nebulizer treatment and reported feeling "a lot better."

In April 2004, the veteran was treated at the Medical 
University of South Carolina, which diagnosed her with 
chronic non-allergic rhinosinusitis and intrinsic asthma. A 
short course of Prednisone was recommended.

In April 2005, the veteran had a VA pulmonary consultation 
for asthma. She reported frequent emergency room visits but 
had never been admitted to the hospital for asthma or treated 
with steroids. She usually received a nebulized breathing 
treatment and was better. The veteran reported working in a 
paper mill. The examiner diagnosed moderate asthma with mild 
symptoms but moderate airflow obstruction. The examiner noted 
he would add an additional inhaled steroid to her other 
medications. 

In December 2006, the veteran was seen at VA where she 
complained of wheezing for approximately one week. She 
reported receiving four breathing treatments and steroids the 
night before. She was audibly wheezing and a neubilzer 
treatment was given. She was give a prescription for 
Prednisone and antibiotics.

In April 2007, the veteran had a VA outpatient examination 
and reported she had significant difficulty since 
discontinuing cigarettes approximately two months ago. She 
reported using her inhaler up to six times per day. The 
examiner noted mild obstruction with severely depressed DLCO. 
Lung volumes indicated gas trapping. The examiner diagnosed 
the veteran with refractory asthma with a history of tobacco 
abuse. The examiner noted the veteran was currently on an 
excellent regimen for asthma. The examiner opined that he 
suspected a component was related to her recent 
discontinuation of tobacco. The examiner stated he would 
treat for acute bronchitis symptoms with a brief course of 
steroids and antibiotics. 

A pulmonary function test performed in April 2007 reflected 
auscultation of the lungs with bilateral mild scattered 
wheezes. The pulmonary function test showed pulmonary 
function was 87 percent of predicted on the FVC and 78 
percent predicted on the FEV1. The diffusion capacity of 
carbon monoxide (DLCO) was 14.  

In June 2007, the veteran had an appointment at VA. She 
reported she had quit smoking three months previously. She 
reported becoming short of breath on slightest exertion. She 
said she wheezed and became short of breath of exertion. She 
stated she could not deal with dust and spent too much time 
on sick leave. Upon examination, breath sounds were 
diminished throughout but no adventitious sounds. She was 
diagnosed with asthma, obesity, thyromegaly, sleep apnea and 
dyspnea. 

In August 2007, the veteran underwent a VA examination as 
directed by the Board's April 2007 remand. The examiner 
reported the veteran was taking a large number of 
medications, which kept her asthma well-controlled with 
minimal wheezing on a daily basis. She had two exacerbations 
of her asthma in April and July 2007, which resulted in the 
use of systemic steroid medications for control. She was not 
on any systemic steroids at the time of the examination. She 
reported that the wheezing worsened with any strenuous 
activity, including working or housework, both of which she 
was able to do to some extent. However, it was specifically 
noted by the examiner that her activity was also limited by 
her obesity and potentially by cardiac symptoms for which a 
stress test was scheduled. She saw her physician less than 
monthly for the asthma. The last visit for asthma was April 
2007. The examiner diagnosed asthma, moderately well-
controlled with multiple medications.

When the evidence of record is reviewed in light of the 
schedular criteria set forth above, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent. Pulmonary function studies do not show the 
veteran had FEV-1 or FEV-1/FVC scores between 40 and 55 
percent of predicated values. Rather, the veteran had FEV-1 
and FEV-1/FVC scores in the upper 70s and 80s in August 2002 
and April 2007. While VA treatment records show that the 
veteran sought treatment for asthma on several occasions, 
they do not show at least monthly visits to a physician 
(i.e., twelve or more visits a year). Similarly, the VA 
treatment records show the veteran's regular use of non-
steroidal asthma medications (i.e., Albuterol) as well as an 
occasional need for a course of systemic corticosteroids 
(see, for example, VA treatment records dated in April and 
July 2007), however, they do not show her having courses of 
systemic corticosteroid at least three times a year.

While the veteran contends that the service-connected 
disorder has increased in severity, as a layperson she is 
only competent to report observable symptoms, not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994). The 
medical evidence of record reflects approximately two 
episodes per year and less than monthly visits to a 
physician. 

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER


An evaluation in excess of 30 percent for asthma is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


